DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive because a broad and reasonable interpretation of the term “channel data”, within the context of the claim, can be any type of ultrasound data received because the claimed channel can be a single channel.

Drawings
The drawings were received on 06/22/2022.  These drawings are accepted.

Terminal Disclaimer
The Terminal Disclaimer filed 06/22/2022 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15, and 17-23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “GPU based real-time instrument tracking with three-dimensional ultrasound” by P.M. Novotny et al. Medical Image Analysis. 11 (2007) p.458-464 (hereinafter as Novotny, of record) in view of Yoden (US 2004/0144176, of record).
Regarding claims 1 and 12, Novotny discloses a method and system for detecting a coherent reflector with an ultrasound imaging system (abstract: instrument is a coherent reflector) including a processor, the method and system comprising: acquiring ultrasound channel data from a volume with a probe; calculating, with the processor, a transform function from the ultrasound channel data (p.459-460: equation (5) is a modified radon transform); enhancing a representation of the coherent reflector in an image generated based on the ultrasound channel data; and displaying the image on a display device after enhancing the representation of the coherent reflector (p.463; Fig. 9).  Novotny does not explicitly disclose that the probe includes a 2D aperture; identifying with the processor a first angle of a projection of the coherent reflector in a plane parallel to the 2D aperture based on the transform function; detecting with the processor a line-shaped echo pattern in the ultrasound channel data; determining, with the processor, a second angle of the coherent reflector with respect to the 2D aperture based on the position of the line-shaped echo pattern; determining, with the processor, a position and an orientation of the coherent reflector based on the first angle and the second angle.  However, Yoden teaches determining a reflection angles from ultrasound beams (Fig. 4; [0050]) using 2D or 3D arrays ([0075]).  Using simple trigonometry, the location of the reflectors may be computed using the determined reflection angles and the time of flight of ultrasound beams.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the angle detection system of Yoden to the system of Novotny, as to provide a more accurate ultrasound image.
Regarding claims 2 and 13, Novotny discloses enhancing the representation of the coherent reflector comprises generating a graphical indicator representing the coherent reflector and displaying the graphical indicator on the image (Fig. 9: red dots indicate instrument position).
Regarding claim 3, Novotny does not explicitly disclose that the graphical indicator comprises a line, an arrow, or a cylinder.  However, Novotny does teach that a row of red dots resembling a line is used as a graphical indicator (Fig. 9: red dots indicate instrument position).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a line, so as to overlay and annotate an imaged object with a linear structure such as a needle.
Regarding claims 4 and 14, Novotny discloses enhancing the representation of the coherent reflector comprises using the transform function to generate the image (p.459-463: radon transform).
Regarding claims 5 and 15, Novotny does not explicitly disclose using a delay-and-Modified Radon Transform (delay-and-MRT) beamforming.  However, Yoden teaches delay beamforming ([0037]; [0038]) which could easily be adapted to the processing requirements of an MRT step.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the delaying of Yoden to the system of Novotny, as to provide a conventional beamforming step.
Regarding claims 7 and 17, Novotny does not explicitly disclose acquiring additional ultrasound channel data including the coherent reflector based on the position and the orientation of the coherent reflector.   However, Yoden teaches determining a reflection angles from ultrasound beams (Fig. 4; [0050]) using 2D or 3D arrays ([0075]).  Using simple trigonometry, the location of the reflectors may be computed using the determined reflection angles and the time of flight of ultrasound beams and the computed values may provide real-time localization.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the angle detection system of Yoden to the system of Novotny, as to provide a more accurate ultrasound image.
Regarding claims 8 and 19, Novotny does not explicitly disclose that the additional ultrasound channel data comprises 2D ultrasound data of a plane including the coherent reflector, and wherein the processor is further configured to adjust a position of the 2D plane in real-time to track the coherent reflector based on the position and the orientation of the coherent reflector.  However, Yoden teaches determining a reflection angles from ultrasound beams (Fig. 4; [0050]) using a 2D array ([0075]).  Using simple trigonometry, the location of the reflectors may be computed using the determined reflection angles and the time of flight of ultrasound beams and the computed values may provide real-time localization.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the angle detection system of Yoden to the system of Novotny, as to provide a more accurate ultrasound image.
Regarding claims 9 and 20, Novotny does not explicitly disclose that the additional ultrasound channel data comprises 3D ultrasound data of a second volume including the coherent reflector, where the second volume is smaller than the volume, and wherein the processor is further configured to adjust a position of the second volume in real-time to track the coherent reflector based on the position and orientation of the coherent reflector.  However, Yoden teaches determining a reflection angles from ultrasound beams (Fig. 4; [0050]) using a 3D array ([0075]).  Using simple trigonometry, the location of the reflectors may be computed using the determined reflection angles and the time of flight of ultrasound beams and the computed values may provide real-time localization.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the angle detection system of Yoden to the system of Novotny, as to provide a more accurate ultrasound image.
Regarding claims 10 and 18, Novotny discloses tracking the coherent reflector in real-time based on the position and the orientation of the coherent reflector (Fig. 9: instrument tracking is performed).
Regarding claim 11, Novotny does not explicitly disclose adjusting a position of the plane in real-time to track the coherent reflector based on the position and the orientation of the coherent reflector.  However, However, Yoden teaches determining a reflection angles from ultrasound beams (Fig. 4; [0050]) using a manipulated ultrasound array ([0015]: position of transducer is figured into angle calculation; [0075]).  Using simple trigonometry, the location of the reflectors may be computed using the determined reflection angles and the time of flight of ultrasound beams and the computed values may provide real-time localization.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the angle detection system of Yoden to the system of Novotny, as to provide a more accurate ultrasound image.
Regarding claims 21 and 23, Novotny discloses that the calculating, with the processor, the transform function comprises calculating a coherence at a plurality of discrete angles (p.461: “Eq. (5) is sampled in 10º increments).
Regarding claim 22, while Novotny does not explicitly disclose that said identifying, with the processor, the first angle of a projection of the coherent reflector in a plane parallel to the 2D aperture based on the transform function comprises one of identifying an angle where the coherence is at a maximum or identifying a range of angles where the coherence is above a predetermined threshold, Novotny does teach finding the maximum of the Radon transform function as defined by the angular parameters (p.460: see equation (5)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the discovery of a maximum, so as to provide an accurate localization of the reflector.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “GPU based real-time instrument tracking with three-dimensional ultrasound” by P.M. Novotny et al. Medical Image Analysis. 11 (2007) p.458-464 (hereinafter as Novotny, of record) in view of Yoden (US 2004/0144176, of record), as applied to claims 1 and 12 above, in view of White (US 2007/0238954, of record).
Regarding claims 6 and 16, neither Novotny nor Yoden explicitly disclose generating a fused image comprising a b-mode image combined with an image generated using a delay-and-Modified Radon Transform (delay-and-MRT) beamforming.  However, White teaches image overlaying ultrasound images to enhance contrast ([0047]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the overlaying abilities of White to the system of Novotny and Yoden, as to provide image enhancement by combining contrasts produced by two separate images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793